Filed 10/2/20 P. v. Norton CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,                                                                                  C090916

                   Plaintiff and Respondent,                                      (Super. Ct. No. 16F4413)

         v.

WILLIAM LEIALOHA NORTON,

                   Defendant and Appellant.




         Appointed counsel for defendant William Leialoha Norton has filed an opening
brief setting forth the facts of the case and asking this court to review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436 (Wende).) After reviewing the entire record, we affirm the judgment.
                                                  BACKGROUND
         During a probation search conducted in June 2016, law enforcement found
defendant in possession of an expandable baton, two knives, methamphetamine, baggies,
and a scale. The People charged defendant, in Shasta County Superior Court case



                                                             1
No. 16F4413, with possession of methamphetamine for sale (Health & Saf. Code,
§ 11378) and possession of a deadly weapon (Pen. Code, § 22210). Defendant pleaded
no contest to possession of methamphetamine for sale. (Health & Saf. Code, § 11378.)
       The trial court subsequently suspended imposition of sentence and placed
defendant on three years’ formal probation, with an order that defendant serve 210 days
in county jail. The court also imposed various fines and fees.
       During a probation search of defendant’s living quarters in January 2019, law
enforcement found a firearm and methamphetamine; defendant also gave law
enforcement a false name. Accordingly, the People filed a petition with the trial court to
revoke defendant’s probation. The People separately charged defendant for the same
conduct in Shasta County Superior Court case No. 19F441.1
       On February 25, 2019, defendant pleaded no contest to being a felon in possession
of a firearm (Pen. Code, § 29800, subd. (a)) and possession of methamphetamine with the
intent to sell (Health & Saf. Code, § 11378). Defendant also admitted to being previously
convicted of a felony, and that his conduct resulted in a violation of his probation in case
No. 16F4413.
       To resolve both cases, the People and defendant agreed defendant’s sentence
would be four years four months in state prison. Execution of that sentence, however,
would be suspended and defendant would again be placed on formal probation. The trial
court sentenced defendant in accordance with the stipulation.
       In March 2019, defendant’s grant of probation was revoked and reinstated with
modified terms. Four months later, the probation department asked the court to issue a
bench warrant for defendant because he failed to report to the probation department after
his release from a mandated drug treatment program. Defendant admitted the violation.




1      The complaint in case No. 19F441 is not part of the record on appeal.

                                              2
       On November 7, 2019, the trial court terminated defendant’s probation and
executed the four-year four-month prison term previously suspended.2 The court
affirmed the fines and fees previously ordered and lifted the previously imposed stay on
the probation revocation fines for each case.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of his right to file a
supplemental brief within 30 days from the date the opening brief was filed. More than
30 days have elapsed, and defendant has not filed a supplemental brief. Having
undertaken an examination of the entire record pursuant to Wende, we find no arguable
error that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.

                                                        /s/
                                                    BLEASE, Acting P. J.

We concur:


    /s/
ROBIE, J.


   /s/
MURRAY, J.




2    The trial court actually said it will “impose the previously suspended sentence.”
However, execution of the sentence was suspended previously, not its imposition.

                                                3